Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 CENITH LEWIS,

                Plain4ff
                                                               Civil Action No. 17-11828
        V.
                                                                        ORDER
 WAL-MART STORES EAST LP, et al.,

                Defendants.


 John Michael Vazpuez. U.S.D.J.

        This matter comes before the Court on the February 8,2019 Report and Recommendation

(the “R&R”) of Magistrate Judge James B. Clark. D.E. 22. The R&R addressed an application

by way of a sua sponte order to show cause regarding why Plaintiff Cenith Lewis’ Complaint in

this matter should not be dismissed for failure to prosecute her claims. The R&R recommends

that this Court dismiss Plaintiffs Complaint because Plaintiff failed to comply with multiple orders

issued by the Court and “failed to show any inclination to the Court that she wishes to move

forward with the current litigation.” R&R at 4; and it

       APPEARiNG that the parties were advised as to the dates that any objections to this R&R

were to be served and filed. See R&R at 5; D.E. 23; and it

       APPEARING that no objections to the R&R have been received and the time for filing

any objections has expired’; and it



‘Judge Clark ordered that the R&R be served upon the parties by ECF. R&R at 5. When the
R&R was entered, however, Plaintiffs counsel’s motion to withdraw had already been granted.
Consequently, it was not clear to this Court whether Plaintiff initially received a copy of the R&R
        APPEARING that “where no objections are made in regard to a report or parts thereof,

the district court will adopt the report and accept the recommendation if it is ‘satisf[ied]   .   .   .   that

there is no clear error on the face of the record.” Sponscare ofAm., P.C v. Multiplan, Inc., No.

104414, 2011 WL 500195, at *1 (D,N.J. Feb. 10, 2011) (quoting Fed. R. Civ. P.72 Advisory

Committee’s Notes); and it

        APPEARING that this Court independently reviewed the record and the R&R, and hereby

adopts it as the Opinion of this Court. In adopting the R&R, this Court is mindful of Hildebrand

v, Allegheny County, 923 F.3d 128 (3d Cir. 2019), which was decided by the Third Circuit after

Judge Clark issued the R&R in this matter. In Hildebrand, the Third Circuit reiterated that when

possible, cases should be decided on the merits. Id. at 132. The Third Circuit also echoed Supreme

Court guidance and repeated its prior directions that the sanction of dismissal with prejudice is

extreme, and “must be a sanction of last, not first, resort.” Id. (quoting Poulis v. State Farm Fire

& Cas. Co., 747 F.2d 863, 867, 869 (3d Cir. 1984)). Here, given Plaintiff’s repeated failure to

participate in litigation that she initiated, this Court concludes that Judge Clark appropriately

concluded that the Poulis factors demonstrate that dismissal is an appropriate sanction;

        THEREFORE, for the foregoing reasons, and for good cause shown,

        IT IS on this 16th day of August, 2019,

        ORDERED that the Court adopts the Report and Recommendation, D.E. 22, in its entirety;

and it is further

        ORDERED that Plaintiff’s Complaint is hereby DISMISSED; and it is further



because Plaintiff does not receive electronic notifications in this matter and is currently proceeding
pro Se. Out of an abundance of caution, this Court directed Defendant and the Clerk’s Office to
serve Plaintiff with copy of the R&R via regular and certified mail and provided Plaintiff with
additional time to file any objections. D.E. 23. Plaintiff received the additional copy of the R&R
(D.E. 26) and has yet to file any objection.
                                                  2
ORDERED that the Clerk of the Court is directed to close this matter.


                                                          --V
                                    John Michael Vazqz, IIS.D.J.




                                        3
